DISMISS and Opinion Filed November 4, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-01270-CV

                          PAIGE BISHOP, Appellant
                                    V.
                  DALLAS COUNTY HOSPITAL DISTRICT D/B/A
               PARKLAND HEALTH AND HOSPITAL SYSTEM, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-17224

                            MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                  Opinion by Justice Osborne
       Before the Court is appellant’s October 28, 2019 motion to withdraw her notice of appeal.

We grant appellant’s motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Leslie Osborne/
                                                 LESLIE OSBORNE
                                                 JUSTICE

191270F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 PAIGE BISHOP, Appellant                          On Appeal from the 193rd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-01270-CV       V.                      Trial Court Cause No. DC-17-17224.
                                                  Opinion delivered by Justice Osborne.
 DALLAS COUNTY HOSPITAL                           Justices Myers and Nowell participating.
 DISTRICT D/B/A PARKLAND HEALTH
 AND HOSPITAL SYSTEM, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee DALLAS COUNTY HOSPITAL DISTRICT D/B/A
PARKLAND HEALTH AND HOSPITAL SYSTEM recover its costs of this appeal from
appellant PAIGE BISHOP.


Judgment entered November 4, 2019




                                            –2–